Citation Nr: 1632464	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  12-26 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to a higher initial evaluation for left hip degenerative joint disease.

3.  Entitlement to a separate evaluation for left hip replacement surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1984 to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) from June 2012 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was afforded a Board hearing in June 2016.  A transcript of the testimony offered at this hearing has been associated with the record.

The Veteran's claims file has been converted in part from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA. 

The issue of entitlement to a separate evaluation for left hip replacement surgery was raised by the Veteran's representative during the June 2016 Hearing.  See Hearing Transcript P. 12.  Although this issue has not yet been formally certified to the Board, nor has it been previously decided by the RO, the issue is inextricably intertwined with the issue pertaining to the evaluation of the Veteran's left hip degenerative joint disease.  The Board finds that it is appropriate to take jurisdiction over the intertwined issue as part of the matters currently before the Board.  See 38 C.F.R. § 19.35 (indicating that a VA Form 8, Certification of Appeal, is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue).

The issues of entitlement to service connection for sleep apnea and entitlement to a higher initial evaluation for left hip degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran underwent left total hip replacement surgery on February 20, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation from February 20, 2014, through February 28, 2015 for implantation of left hip prosthesis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Code 5054 (2015).

2.  The criteria for an evaluation of at least 30 percent for residuals of hip replacement have been met from March 1, 2015.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5054.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

While the Board is not granting the entire benefit sought on appeal, the Board's current decision does not prejudice the Veteran in any way.  Consideration of whether the Veteran is entitled to any additional benefit is deferred pending further action by the AOJ.  Because a final decision is not being made at this time, an analysis of whether VA complied with its duties to notify and assist the Veteran is not necessary.  




Analysis

The Veteran's left hip degenerative joint disease is currently evaluated at 10 percent disabling due to limitation of motion.  A separate 20 percent evaluation is also assigned for left hip abduction lost beyond 10 degrees associated with left hip degenerative joint disease.  The Veteran underwent left hip total replacement surgery on February 20, 2014.  See February 2014 operative report.

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054, an evaluation of 100 percent is assigned for hip replacement (prosthesis) with prosthetic replacement of the head of the femur or of the acetabulum for one year following implantation of prosthesis.  Thereafter, a minimum 30 percent evaluation is assigned.  Higher evaluations of 50, 70, or 90 percent may be assigned depending on the severity of the residuals of hip replacement surgery.  

While a VA examination is warranted to determine the current severity of the Veteran's residuals of left hip replacement surgery, DC 5054 provides that he is entitled to an evaluation of 100 percent for one year following hip replacement surgery, and at least the minimum evaluation of 30 percent thereafter.  

Thus, the Veteran is entitled to evaluations of 100 percent from February 20, 2014, through February 28, 2015, and 30 percent from March 1, 2015 due to the left total hip replacement surgery.  

This finding does not preclude a subsequent finding, following remand, that the Veteran is entitled to a higher evaluation under DC 5054 from March 1, 2015, if sufficient evidence demonstrates such a finding is warranted.  The Board's decision merely reflects that the current evidence of record supports a finding of at least 30 percent beginning March 1, 2015.    

The Board's finding also does not preclude a subsequent finding that the Veteran is entitled to a higher initial evaluation for left hip degenerative joint disease prior to his left hip replacement surgery, if additional evidence following remand demonstrates such a finding is warranted.  This is addressed in greater detail below.

ORDER

A separate 100 percent evaluation is granted from February 20, 2014, through February 28, 2015, for implantation of left hip prosthesis.

A separate 30 percent evaluation is granted for residuals of left total hip replacement from March 1, 2015.


REMAND

The Veteran asserts his sleep apnea is due in part to his service-connected posttraumatic stress disorder (PTSD).  The record contains competent evidence of a current diagnosis of sleep apnea.  See March 2013 sleep study.  At his hearing, the Veteran testified credibly he experienced difficulty sleeping after he returned from the Gulf War.  See Hearing Transcript P. 6.  He also submitted medical evidence addressing a relationship between PTSD and sleep apnea.  

The evidence of record raises the possibility of substantiating the Veteran's claim of service connection, and there is insufficient medical evidence on file for the Board to make a decision.  Under these circumstances, a VA examination and medical opinion is warranted.  38 U.S.C. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the claim for entitlement to a higher initial evaluation for left hip degenerative joint disease, the Veteran testified credibly that his condition worsened since the last VA examination of December 2011, and that it culminated in left hip replacement surgery in February 2014.  See Hearing Transcript P. 12.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).   

An examination is also required to determine the current severity of the Veteran's residuals of left total hip replacement surgery.  

The Veteran also testified he receives private treatment regarding his left hip at Kaiser Permanente.  The claims file only contains records from this provider pertaining to treatment to the left hip dated through April 2011.  On remand, the Veteran should be afforded an opportunity to submit additional private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inform him of his right to submit additional private medical records.  In the alternative, he may complete the appropriate release form so that VA may request the records for him.  The Veteran is advised that his claims file contains records from Kaiser Permanente dated through April 2011 pertaining to treatment for the left hip, and records dated through February 2013 pertaining to treatment for sleep apnea.

2.  After completion of the above, schedule an evaluation to determine the nature and extent of the Veteran's current left hip disability.  The claims files must be reviewed by the examiner in conjunction with the examination.  The examiner is to perform all required and necessary tests, to include range of motion and stability testing.  

The examiner must fully describe the current status of residuals of left hip replacement surgery, specifically commenting on such symptoms as painful and/or reduced motion, weakness, and use of crutches, if applicable.

The examiner should also discuss the functional impact of the Veteran's residuals of left hip replacement surgery, specifically commenting on its effects on daily life activities and employment, without regard to the Veteran's current employment status.  

Finally, to the extent possible, the examiner should ascertain the severity of the Veteran's left hip degenerative joint disease just prior to his left hip replacement surgery in February 2014.  The examiner should address whether evidence exists indicating the Veteran had additional limitation of motion, ankylosis, flail hip, femur impairment, or any other additional impairment, prior to his left hip replacement surgery, as compared to the findings documented in the December 2011 VA examination. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or, in the alternative, the claims file, must be made available to the examiner for review.  

3.  After the development requested has been completed, the AOJ should review any examination reports or opinions to ensure that they are in compliance with the directives of this REMAND.  The AOJ must ensure that all examiners documented consideration of the entire claims file and any relevant records in Virtual VA and VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental SOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR. 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


